Citation Nr: 1145427	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for tinnitus.

4.  Evaluation of posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to December 29, 2009 and 50 percent disabling effective December 29, 2009.  

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Embree, Attorny at Law 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to May 1992.  

This claim is on appeal from rating decisions of the Ft. Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2011, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Veteran submitted additional evidence since the April 2011 Supplemental Statement of the Case (SSOC).  However, he provided an oral waiver against AOJ review of the new evidence at his July 2011 hearing.  


FINDINGS OF FACT

1.  Service connection for a left ankle disability was last denied in a February 1993 rating decision.  The Veteran did not appeal that decision. 

2.  The evidence added to the record since the February 1993 decision relates to an unestablished fact necessary to substantiate the claim.  

3.  Residuals of left ankle sprain with traumatic arthritis are attributable to service.  

4.  Tinnitus was not manifest in service and is not otherwise attributable to service. 

5.  At his July 2011 hearing, the Veteran withdrew the appeal for a higher evaluation for PTSD.  

6.  At his July 2011 hearing, the Veteran withdrew the appeal for TDIU.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service connection for a left ankle disability has been received, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2011).

2.  Residuals of left ankle sprain with traumatic arthritis were incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for withdrawal of the appeal for an evaluation higher than 30 percent disabling prior to December 29, 2009 and 50 percent disabling effective December 29, 2009 for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).

5.  The criteria for withdrawal of the appeal for TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in October 2007 for all the claims decided in this decision.  

Moreover, in July 2011, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

ANALYSIS

New and Material Left Ankle Disability

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran has appealed the denial to reopen the claim for service connection for a left ankle disability.  In August 1992, the Veteran submitted a claim for service connection for a left ankle disability.  In a February 1993 rating decision, he was denied service connection for a left ankle disability.  The RO found that his left ankle sprain was acute with no residuals shown on discharge.  The Veteran was notified of the denial in March 1993.  The Veteran did not appeal that decision and it became final.  

At the time of the denial, the record contained service treatment records which revealed a report of left ankle sprain in September 1989 and an assessment of ankle sprain in June 1991.  Also of record at the time of the last final denial was the separation examination in May 1992 which revealed normal feet and the denial of foot trouble.  The record also contained his claim.  The Veteran failed to report for a VA examination.  In essence, it was determined that he had been seen for sprains in 1989 and 1991.  However, there was no disability at separation and he failed to report for a VA examination.  

Since the last final denial, the Veteran has reported that he sprained his left ankle during basic training in 1989 and then again in 1991.  As a result of the sprains, he said that his ankle has been weakened and that he has had problems since service.  
An assessment was given of recurrent left ankle sprain in December 2007.  It was reported that he had a chronic left ankle sprain that was sustained in boot camp in 1989 and then reoccurred in 1991.  

The Veteran's wife issued a statement in June 2008.  She maintained that the Veteran injured his ankle twice in service and that he has had problems with his left ankle since service.  Per his wife, his ankle injury prevented him from doing normal everyday activities and certain types of work.  

The Veteran was afforded a VA examination in July 2008.  The examiner stated that the Veteran demonstrated some exaggeration during objective evaluation.  X-rays demonstrated some mild degenerative arthritis.  In August 2008, the Veteran presented with ankle problems which he dated back to his 1989 service injury.  It was shown that it was recently reinjured in normal daily activities.  

Dr. R provided an assessment of chronic left ankle sprain, service connected, in August 2008.  He related that the Veteran presented with many years of ankle problems dating back to service in 1989.  X rays in March 2011 revealed that there was a tiny bone fragment lying adjacent to the lateral process of the talus with well developed cortex which could be related to previous trauma or could be development in nature.  Since the last final denial, VA opinions in January 2008, March 2009 and March 2011 have been rendered regarding the Veteran's left ankle.  In those opinions, the VA examiner found that the Veteran's current left ankle sprain was not related to service.  

Upon review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a left ankle sprain has been submitted.  The Veteran's claim for service connection was previously denied on the basis that his left ankle sprain was acute with no residuals shown on discharge.  
Since the last final denial, evidence has been submitted showing an assessment of chronic left ankle sprain.  We also note that there is now evidence of arthritis.  Whether this finding is treated as a new claim or a reopened claim, the result is the same; there shall be de novo review.  X rays of the left ankle have also revealed that there was a tiny bone fragment lying adjacent to the lateral process of the talus with well developed cortex which could be related to previous trauma or could be developmental in nature.  The above constitutes new and material evidence.  When viewed in the context of the reasons for the prior denial, that the Veteran's left ankle sprain was acute with no residuals shown on discharge, the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  

Service Connection for Left Ankle Disability and Tinnitus

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for a left ankle disability and tinnitus.  In this case, the Board is presented with positive and negative evidence.  The positive evidence includes service treatment records which reveal treatment for a left ankle sprain in September 1989.  An assessment of ankle sprain was given in June 1991.  At that time, he complained that he twisted his ankle in a pot hole about two days prior.  He had slight swelling and limited range of motion.  In February 1992, the Veteran complained of bloody drainage from his left ear.  Examination revealed that he had a bump that burst.  

An assessment was given of recurrent left ankle sprain in December 2007.  It was reported that he had a chronic left ankle sprain that was sustained in boot camp in 1989 and then reoccurred in 1991.  He had intermittent problems with it but nothing of great consequence that day.  

The Veteran's wife issued a statement in June 2008.  She maintained that the Veteran injured his ankle twice in service and that he has had problems with his left ankle since service.  Per his wife, his ankle injury has prevented him from doing normal everyday activities and certain types of work.  She also stated that he had constant ringing in his ears which worsened at night.  

Examination in January 2008 revealed evidence of effusion, tenderness, and painful motion.  The Veteran was afforded a VA examination in July 2008.  He reported injuring his left ankle twice in service, his ankle had become weakened and that weeks prior he rolled his ankle while hiking.  The examiner stated that the Veteran demonstrated some exaggeration during objective evaluation.  X-rays demonstrated some mild degenerative arthritis.  

In August 2008, the Veteran presented with ankle problems which he dated back to his 1989 service injury.  It was shown that it was recently reinjured in normal daily activities.  X-rays of the foot and ankle revealed mild arthritis of the tibial talar and talofibular joint.  There was no evidence of new or old fracture.  Chronic left ankle sprain was assessed.

Dr. R provided an assessment of chronic left ankle sprain, service connected, in August 2008.  He related that the Veteran presented with many years of ankle problems dating back to service in 1989.  In spite of ankle bracing, Dr. R stated that it continued to give him problems, particularly over the lateral malleolus and down into the area of the fifth metatarsal of his left foot.  He related that there were no other known injuries other than the service connected one of significance.  There was no history of definite fracture but some concern that at some point there may have been a stress fracture or other more serious injury.  

The Veteran presented with complaints of bilateral tinnitus in September 2008.  It was related that he had tinnitus since discharge from service and that he did not have tinnitus prior to his exposure during service.  Noise exposure since service was denied.  An impression was given tinnitus that was not well controlled.  

X rays in March 2011 revealed that there was a tiny bone fragment lying adjacent to the lateral process of the talus with well developed cortex which could be related to previous trauma or could be development in nature.  There was mild degenerative osteophytic spurring at both ankle joints.  An impression was given of no acute disease and no interval change compared to studies done in March 2009.  

In July 2011, C.C., C.P.O., related that he had been working with the Veteran since October 2008 regarding his feet and ankles.  Per C.C., the Veteran's first visit revealed that the Veteran's left arch had collapsed and navicular was very prominently protruding on the medial side of his foot.  He expressed that the right foot was in poor condition as well due to over compensating for the left foot.  

Via various statements the Veteran has related that he had ringing in his ears since discharge in 1992.  Most of the ringing occurred in the evening and occasionally different times during the day.  Per the Veteran, he was around high and low frequency equipment in service, and loud noises to include helicopters, missile firings, aircraft guns and engines.  Although he wore hearing protection, he stated that the noise still affected him.  He denied post service noise exposure.  He has also reported that he sprained his left ankle during basic training in 1989 and then again in 1991.  As a result of the sprains, he said that his ankle weakened and has given him problems since.  The Board has considered such statements in conjunction with the evidence of record.

However, the Board is also presented negative evidence.  In this regard, the ears and feet were reported normal at the May 1992 separation examination.  At that time, he denied ear and foot trouble. 

Examination in January 2008 revealed the Veteran had a normal gait, erect posture and that his balance was steady without the use of ambulatory devices.  There was clinical evidence of painful motion, tenderness to palpation and guarding of movement but no evidence of effusion, instability, or abnormal movement.  No fracture or other bony abnormalities were identified.  The ankle mortise was normally aligned.  Examination was essentially normal.  The examiner found no objective clinical or diagnostic evidence of ankle disability.  Etiology of subjective report unknown and no diagnosis was possible.  X rays in August 2008 revealed no significant abnormality of the left ankle.  In October 2008, ankle/foot pain was diagnosed.  Date of onset was recorded as five and a half years.  

In January 2009, the VA examiner expressed that he reviewed the medial records to include the service treatment records which noted two sprains during service that apparently resolved without additional medical care following the initial injury, the January 2008 VA examination that failed to reveal radiographic evidence of abnormality and the normal gait shown at entrance/exit from the clinic without use of ambulatory aids or ankle brace despite complaints of pain, and recent radiology reports on the right ankle as comparison which noted mild degenerative changes versus negative radiographic evidence for the left ankle.  The examiner opined, after review of the above, that the Veteran's sprains in service were acute and resolved without residuals and his current complaints regarding the left ankle injury are less likely than not related to the sprains he was treated for in service.  

In the January 2009 audiological examination, the VA examiner concluded that it was less than likely that the Veteran's present tinnitus was related to service.  He concluded such after review of the c-file which revealed hearing acuity within normal limits upon separation from service.  

X ray findings in March 2009 revealed no significant bony soft tissue reticular abnormalities were identified and the left ankle was unchanged from January 2008.  The right ankle had suggestion of remote trauma involving the lateral ankle.  There was no evidence of acute bony abnormality.  The VA examiner, who also conducted the January 2008 VA examination for the left ankle, confirmed the opinion that the Veteran's sprains in service were acute and resolved without residuals.  She further stated that there was no radiographic evidence by two sets of films taken over the previous 14 months to suggest the Veteran had degenerative disease in the left ankle.  Etiology of subjective complaints was unclear and no diagnosis was possible.  

In the January 2011 audiology examination, it was stated that it is as likely as not that the noise exposure associated with the Veteran's enlisted classification is sufficient to result in tinnitus if the exposure was unprotected.  However, the Veteran acknowledged the use of hearing protection, and certified the receipt of adequate hearing protection and hearing conversation training.  Therefore, the VA examiner opined that his exposure would have been limited and it is unlikely, in his circumstances, that he would have acquired tinnitus as a result of noise exposure while performing his duties as a radioman.  Additionally, the examiner stated that the c-file and service treatment records were silent for tinnitus reports or complaints to both private and VA practioners until 2007.  Therefore, it is unlikely that the Veteran's current tinnitus is related to any injury, treatment, circumstance or exposure to excessive noise while he was serving in the military.  

In March 2011 the VA examiner, who rendered the January 2008 and March 2009 opinions for the left ankle, related that the Veteran was seen on three separate occasions for complaints of left ankle pain and was diagnosed each time with ankle sprain.  Treatment was noted to be conservative with ACE wrap, Motrin, elevation and light/limited duty.  She stated that review of the service treatment records shows only the treatment noted above with no evidence for complaints of residuals or sequela up to and through his separation physical.  Per the examiner, review of the current clinical findings failed to add any evidence in support that his current ankle condition is a residual of or a sequela of the sprains he was treated for in service.  The mild degenerative changes on radiographs were noted to be present in the bilateral ankles and symmetrical in location and severity indicating these changes are more likely than not related to normal wear and tear.  After careful review of the claim file which failed to note a chronic left ankle condition while active duty, and review of the radiographic evidence, the examiner opined that the Veteran's osteoarthritis of the left ankle was less likely than not related to the diagnosed sprain he was treated for while in service.  

After weighing the positive and negative evidence, the Board concludes that service connection for tinnitus is not warranted.  However, we find that service connection for a left ankle disability is warranted.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report ankle pain and ringing in his ears but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, the Board finds that the Veteran's assertions that his tinnitus is related to service are not credible and that the more probative evidence is against the claim.  

In this regard, post-service evidence is devoid of a showing of complaints or treatment related to tinnitus following active service until years thereafter.  In fact, complaints of tinnitus are not shown in the record until 2007.  The Board emphasizes the multi-year gap between discharge from active duty service (1992) and the initial reported symptoms related to tinnitus shown more than a decade after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The gap in time is consistent with the normal findings for the ears at separation and denial of ear trouble.  The Board is not presented with silence alone.  

To the extent that there is an assertion of in service onset and continuity, such remote lay evidence is contradicted by the more probative evidence and is not credible.  The Veteran has reported ringing in his ears since discharge in 1992.  However, he denied ear trouble at separation.  He also contends that he was exposed to noise in service to include exposure to high and low frequency equipment but then he stated that he wore hearing protection during these times.  Moreover, the Veteran filed a VA disability compensation claim for service connection in August 1992 for other disabilities but did not claim service connection for tinnitus nor did he make any mention of any related symptomatology.  This silence when otherwise speaking constitutes negative evidence.  We find it not credible that he would file a claim for other disabilities and not for ongoing ringing in his ears if he were experiencing continuity.  

Furthermore, the January 2009 VA examiner concluded that it was less than likely that the Veteran's present tinnitus was related to service.  The January 2011 VA examiner opined that it is unlikely that the Veteran's current tinnitus is related to any injury, treatment, circumstance or exposure to excessive noise while he was serving in the military.  While we acknowledge the statements of the Veteran and his wife, we have afforded greater probative value to the opinions of the VA examiners.  In particular, the January 2011 VA examiner stated that it is as likely as not that the noise exposure associated with the Veteran's enlisted classification is sufficient to result in tinnitus if the exposure was unprotected.  However, the Veteran acknowledged the use of hearing protection.  As a result of the Veteran's use of hearing protection during the times in which he asserts noise exposure, the VA examiner concluded that his exposure would have been limited and it is unlikely.  The opinion of the VA examiner is supported by adequate reason and rational and is consistent with the historical record which shows normal ears at separation, the denial of ear trouble at separation and tinnitus complaints more than a decade after service.  

The Board finds that the Veteran's assertion that his tinnitus is related to service is not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, we note that examinations were normal at separation, he denied symptomatology at separation and the VA examiner has opined that his tinnitus is unrelated to service.   

Accordingly, the claim for service connection for tinnitus is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

However, the Board finds in favor of the claim for service connection for a left ankle disability.  In this regard, the Board has been presented with remarkably inconsistent evidence.  At times, the VA examination reports have been internally inconsistent.  The Veteran either has degenerative joint disease or he does not.  Reports that change results and then attempt to explain away the findings are not convincing.  Adding to the evidentiary problem is the Veteran's decision to exaggerate.  However, ultimately, we find that there is evidence of degenerative joint disease.  Furthermore, the more reliable evidence has determined that the findings are consistent with remote trauma.  The reports that attempt to explain away all positive evidence are fundamentally flawed.  

Here, the Veteran was treated twice in service for left ankle sprains, he filed a claim for service connection for his left ankle within three months of separation and has reported having left ankle problems since separation.  There is evidence of left ankle arthritis.  Furthermore, Dr. R has expressed that the Veteran presented with many years of ankle problems dating back to service in 1989 and that there were no other known injuries other than the service connected one of significance.  We recognize that the VA examiner has found that the mild degenerative changes noted on radiographs were present in the bilateral ankles and symmetrical in location and severity indicating these changes are more likely than not related to normal wear and tear.  However, as noted above, the VA examination reports have been internally inconsistent.  For example, within the January 2008 VA examination the examiner initially found that the ankle presented with evidence of effusion but then later in the report she found no objective evidence of effusion.  VA x-ray reports have been reported as showing arthritis and no evidence of joint disease.  In light of the inconsistencies in the examination reports, we find any opinions rendered based on the examination reports are equally unreliable.  

In sum, we are presented with evidence of in-service injury, credible reports of continuity and credible evidence of residuals of in-service trauma.  Accordingly, the claim for service connection for residuals of left ankle sprain with traumatic arthritis is granted.  

Evaluation of PTSD/TDIU 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by either the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  It must include the name of the veteran, the applicable VA file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (2011).

At his July 2011 hearing, the Veteran related that he wished to withdraw his appeals for entitlement to a higher evaluation for PTSD and entitlement to TDIU.  The Board finds that such qualifies as a valid withdrawal of the appeals in accordance with the provisions of 38 C.F.R. § 20.204.

In light of the withdrawal of the appeals, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claims for TDIU and for an evaluation higher than 30 percent disabling prior to December 29, 2009 and 50 percent disabling effective December 29, 2009 for PTSD.  


ORDER

The application to reopen the claim for entitlement to service connection for a left ankle sprain is granted.  

Service connection for residuals of left ankle sprain with traumatic arthritis is granted.  

Service connection for tinnitus is denied.

The appeal for an evaluation higher than 30 percent disabling prior to December 29, 2009 and 50 percent disabling effective December 29, 2009 for PTSD is dismissed.  

The appeal for entitlement to TDIU is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


